Title: From James Madison to William Harris Crawford, 24 October 1817
From: Madison, James
To: Crawford, William Harris


24 Oct. 1817
… I feel more satisfaction than surprise at the excess of the Revenue beyond the estimated amount. It is principally drawn from imposts, and these will generally tally with the value of exports, which has, of late, been enhanced by good crops, or good prices overbalancing deficient crops. The difficulty of finding objects for our ways and means will startle foreign Governments, who husband their own so badly, and shut their eyes against the spirit of a responsible Government and the fertile industry of a free people. It will no doubt lead, as you anticipate, to propositions in Congress for repeals in the internal branch of revenue, and probably to reductions in the external. In the former, my concern is limited pretty much to the distillery tax, which I hope will be retained. Should a revision of the Impost take place, it may be worth your while to examine the comparative rates on different sorts of wine. The light and cheap wines are at present under prohibitory duties to those who ought to be courted to substitute them for ardent spirits. Mr. Dallas was furnished with some data on this subject by Mr. Jefferson, who had particularly turned his thoughts to it.
The grounds on which a reduction of taxes will be pleaded for are strengthened by the resource in the public lands, which, if squatting be supressed, and fair sales secured, as I hope will be the case, promise a rich contribution to the Treasury. One of the objects to which the fund is peculiarly pertinent seems to be internal improvement in roads, canals, &c. Such an application of it, besides its intrinsic importance, would enlist all parts of the Union in watching over the security and sale of the lands. And I anxiously wish Congress may institute the Constitutional process for removing all obstacles to such an arrangement. Pardon these observations, which go even beyond the plea derived from the last paragraph in your letter.…
